NUMBER 13-21-00322-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                             IN RE JULIE COVINGTON


                       On Petition for Writ of Mandamus.


                                        ORDER

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

       On October 5, 2021, relator Julie Covington filed a petition for writ of mandamus

and a motion to stay the trial court proceedings in the above-referenced cause. By petition

for writ of mandamus, relator seeks to compel the trial court to set aside an order striking

relator’s petition in intervention in the underlying suit regarding the parent-child

relationship. By emergency motion, relator seeks to stay all trial court proceedings

pending the resolution of this petition for writ of mandamus.
       The Court, having examined and fully considered the motion to stay, is of the

opinion that the motion to stay should be carried with the case pending further review.

See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary

relief is effective until the case is finally decided.”).

       The Court requests that the real parties in interest, Jessica Schaffer, Allen

Schaffer, Ashley Osteen Gortemiller, the Texas Department of Family and Protective

Services, and ad litem Carmen M. Ramirez, or any others whose interest would be directly

affected by the relief sought, file a response to the petition for writ of mandamus on or

before the expiration of ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.



                                                                      PER CURIAM



Delivered and filed on the
5th day of October, 2021.




                                                 2